 

 

Case 1:21-cv-00429-JMS-MJD Document 1-2 Filed 02/24/21 Page 1 of 13 PagelD #: 6 |

EXHIBIT A
 

 

Case 1:21-cv-00429-JMS-MJD Document 1-2 Filed 02/24/21 Page 2 of 13 PagelD #: 7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Anae| do CW ekCrde (udp
Q3C6(- F107. - PL - 147
.
[7 LE)
Crlmbous Reainal espla| [| Fes os am_|[U
IA. hk ofoht Ponou sec lepccdie —|
NOPEARAACE

 

 

 

 

Comes Yow Ange \ts C. Nertndbs MACS iden, AYO CA LAC
Fo in the. esse slated Atlin <<» Sprd Ane Lleed

ws ger 4 of te Ais OAL

 

4 ex aft 4

 

 

 

 

 

 

 

 

 

 
 

Case 1:21-cv-00429-JMS-MJD Document 1-2 Filed 02/24/21 Page 3 of 13  PagelD #: 8

Ainge | eho C. (Vi ereads | Cy \Phnaty

O3CSI- 2402 -PL- 144 __

 

 

 

 

 

 

 

 

 

 

 

 

-

! woal pesadal e It & A
LL: Locol' Dene || FES 08 2074
Akg - CLERK

“BARTADT OMAN CO COURTS

 

 

 

 

 

 

 

 

Loma sar

 

 

Raclies |

Plantitt Ara e\se 0. Metts os « Otizen of
—ydiank Gnd tesdes Nok 503 Dad shod Coembus, zrdiana
4920)

 

 

 
     

Ane. tinglaged by C. alot hes.oral rospda Moo
_)DA_ sheet” Colunbius , Sal iAna 44201

 

 

 

 

 

 

 
Case 1:21-cv-00429-JMS-MJD Document 1-2 Filed 02/24/21 Page 4 of 13 13 PagelD #: 9

      
   

O20l -Ayor- PL - Mt “a LE
4 |
State Men tot Clay | FES 08 2024 |

 

 

 

 

Plant €€ Angelite «err o.dg brings Sar against the. hemed
defendants Lar Violation ef State laws and Violation of
Federo) lous Under YB UVSC Section G83 oF the Uniteel

States Consitutrons

 

 

On Joly is Qo 20 the Phattl was artested ay the ColumGyS

(lice DePact ment; and teben te Columbus Reaione| Hespita). While

in the. EMErGENe foom the. Plant £E twas ache by on Officemto

to a Covrd toot The Plagkte Vebised whoa. 2a rib Warrants
The Pnk&& was petin « chake held 64 one oF the. Officers

the 60 2p Dr Loloh'denov te Swab the Planttl’S nese for
the. Cov'd tes, The Planti€é Told Dr Lecoh' Dene he had a. glut
Nor +e have Ais Dal or any bod )e Finds trem v's Lede Taken
for and te69 Wwitlerndt 4 WarvanT, The deter aShed the OF £icel

)€ he Lan, ted ing te Still Sum6 the pleat LE end the. Of Cer Sead
“Delt” The Prank IEE Struag led. and the dodtor Suatted bea

From the Plantif€"S vee. The. Clantitl tol) the doctor be. Slutalle ts co

Nac€ot re ov Me _ bot the doctor failed te treat the Plant fom

Check for eas wSrda. the. bla tfe. Ok erS then ofdered the.
sector Sheet the Orth" “up With Spire. thine te Calon Ae ry

elotun “ eed the doeter iniecten! the. Pisat’ co 1 with an We #iSOlI29

tvs bithout Ad hesard. Phat it Could Coumteract tith the

Na
hercoticsS in bys sSaSteryn Bad Bill tbe Pentti ¥.
f Se 1 jt Fatt ir

 

 

 

 
Case 1:21-cv-00429-JMS-MJD Document 1-2 Filed 02/24/21 Page 5 of 13 PagelD #: 10

 

Dr. Local, ‘ Donov Was interchwited Lith State. actors od tak [ng
96°46 to Violate. thé. plankbEes cis) rights ma bing in Under

 

the Color Of baw and boble bor dana 40S Under Uo. LSC Stohion
46S.

Planti€E ChareeS Dr Lote‘ Denou With,

Count )- These! Star aad ej 2ure-

Cou 2— Violation o€ Dut ProcegS

Count §— Fallure toe In fterveone-

Cont 4— DeliGerate. Endithere@nte-

Count S — Violation of Equal Protection la ts

Cont o~ Mee liaente.

Count 7 Lnteationa) Lat licting of Emotional Distrecs

Cen? 8 — Violation of Reasonable. Duty of Care

Cosme I— Cans Pirac OH
Plantitt ClareeS ColimbuS Kesiona| Hos Pita) uth a Suter of
(ES Pon ent Claire and. being nes PonSible for thei emblyee’S
Conduct lhe Vio lytes State las, and the. Civ' | MahtS o€ Phe_
Plhrntfe b4 De )arob' Dene lho 1S .2.m fils ead OY ThE CalorrosS

eSlona | Ups Pita l,
Plurk €2 Charges Columbus egrona) NoSPital withy
Coun? )~ Mes) nen Se
ad

Count 2Z— fles PonderT Suerrom Ligk lity
Covitt A~ Tntertional Inthetea of Endbeaal orstneS

 
 

Case 1:21-cv-00429-JMS-MJD Document 1-2 Filed 02/24/21 page 6 of 13 PagelD #:11

 

All Cla PS CALI 0G 1eES of iioerte y FE motisnal Pu Stress, Z
Merrie } Ang, ih ly Pain and. Sw Peering.

 

Plant i€é make a Tory Trlal Derand

 

Phati€é 1S Suing for Violarion of Yederas lat’ ZF USC.
)33/7

 

 

 

Pra gac tor Retice

 

 

Ohat KE request 4 )00/008.00 trem al) be Fendan tS.

 

 

 

 

So Said and Eile this IF day of Felusaee 2e2/

 

 

 

J. Elita

 

 

 

 

 

 

 

 
 

Pagetvt f\ Mettoda

 

 

 

i

ve __ {Le —_
L i
| FEB 08 2021 WU

a
eaniKoornice titers J

 

 

 

 

 

 

 

 

 

 

Columbus Reaiena| Haserlal
Be, loth Dep au

 

 

 

 

 

 

M ohon As Sve La daarer,

Comes pons  Plounkél Anagirie C Wertede  Oéeds +»
Yhe Cover Ant filer a rnoloa fat fee Ldduuer in he above,

 

 

laid Otten, So Spid Aad fle ths 2° tan of tebuaiy
of) |
OM Mug

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:21-cv-00429-JMS-MJD Document 1-2 Filed 02/24/21 Page 8 of 13 PagelD #: 13

OCA — Qty -PL - T44 f LE
a FES 08 2021 “|

Attdait_of sroliangney

 

 

 

 

 

 

 

 

anaclnt eerie tes
xz Angehte 0. Wihestedy  Sweoe Brel rfBron pnaoles the Penal
of Persuee trot xs aM unemaloueal , Ave No SInlamé . OLA
no bank Aclounts oft Stes Anal Conch. Wave Navhno of

Q)
Value Anal Sheree Ban amaliaen 7 Manx Was Ae Mi oAtl
wm his Dol Tusr Attouar: So Sajid Ainel Sein this

2° Day of (ebuad, 2a!

 

 

(QE Ph

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

Case 1:21-cv-00429-JMS-MJD Document 1-2 Filed 02/24/21 Page 9 9 of 13 PagelD # #: 14

 

 

 

 

Plonditf Anaghto Mettade aatholoopur Sup Cover Crvil Anau
543 2nd | (Col — 2OR- PL- 147
ColurnbuS, zl 9720 | |

Summon §
Xe

 

 

Dk. LOCON' Denwu | |
2yoo \D* Stree | LL —

 

Columbus pre 4720 |

FED-08 2021

 

 

 

 

CJ

 

 

 

| aan if eave cues |
Sede + Columbus earonal Hosarta]

Te D:Lofes' Deneu
s2Y00 IDA __Shreex
Columbus , and 47205

 

Seb Sumneas pn ne halt ot. Ange ble C Mercado
5y3 dad
Calumb us, al 42201

 

Plain Proce it ¢ Mescado ~po the nomneol _ Defendants ott _
Ale. Ne ttle Cains ie ‘ol A She Cour Se deel eave:

DP wve. le Answer uy Comyalernt Cot iol Pent iA méAus/
Agent Begins talk» _

 

 

BL ide

2-1 ee

 

 

 

 
 

 

Case 1:21-cv-00429-JMS-MJD Document 1-2 Filed 02/24/21 Page 10 of 13 PagelD #: 15

STATE OF INDIANA IN THE BARTHOLOMEW CIRCUIT COURT
SS:
COUNTY OF BARTHOLOMEW CAUSE NO: 03C01-2102-PL-749

ANGELITO C, MERCADO,
Plaintiff,

VS.

COLUMBUS REGIONAL HOSPITAL
DR. LOCOH ‘DONOU,
Defendants

ORDER OF RECUSAL

Comes now the Court and recuses itself from the jurisdiction of this matter
due to a conflict of interest.

Pursuant to Local Rule 03-TR79-1, the parties are given-seven (7) days to
agree to the appointment of a special judge. If no submission of an agreed judge is
made within seven (7) days, the Bartholomew County Clerk shall then assign the
case to the first available judge.

ALL OF WHICH IS ORDERED: February 9, 20210

Kelly S. Benjamin, Judge ™
Bartholomew Circuit Court

Copies:

Angelito Mercado
c/o Barth Co Jail
543 Second Street
Columbus, IN 47201.

Columbus Regional Hospital
2400 17" Street
Columbus, IN 47201

Dr. Locoh Donou
2400 17" Street
Columbus, IN 47201.
 

Case 1:21-cv-00429-JMS-MJD Document 1-2 Filed 02/24/21 Page 11 of 13 PagelD #: 16

Ange lihe Mertado 0360)-p102~PL-744

 

TLL Eh
_ Columbus Redronal Hospital id FEB 19 221 y

FT A\ 7 fp -CHERK

3 apt. CO, COURTS

 

 

 

 

 

 

 

 

 

 

, Aalnens Sige of ageted Tidy

Comes nour Pl danda FL Aust by» 0 Metrade Submits
_tus fequesr Le Agettal Sundae in the tbouct Stadea Ceusse .
Dlarndi cf Aattes Te the. Honprable ie hace Namnel
uped Couet 3 DoHnson Cuntn. © Agel: Ltd cutbomnrtteee
?
WiC, 57h class of febuast 2021

 

 

 

 

 

 

 

 

 

 
Case 1:21-cv-00429-JMS-MJD Document 1-2 Filed 02/24/21 Page 12 of 13 PagelD #: 17

; | : i
- ge
’ a va py
i a y
' ry

  

sjeellagsilifi,

ii
3%
fi

c)
iD
«4 i

alae Benson ry
i3i

MKT Cover \
IZY WASH Ine bor

Columbus rrof
FP2< |

aLfleastshgshp| UT pagshapel|dstfacsastl [TEE gal i

IN

NAPOLIS
o

i.
mo
i

-~
3
ae

IN

Ho notable Fy

L

 

< Of

 

Angeht~ Merttsd s
J
t

D472,
Co), 2nof

 
Case 1:21-cv-00429-JMS-MJD Document 1-2 Filed 02/24/21 Page 13 of 13 PagelD #: 18

 

 

: 2 ey Lay
: ye
t 9 =,
ste oat”
a “am, ,
“aay

LOZ/p NI SNQuNjOD
ISON Nis nw Le

[ler Aunos Matuojo1

fe O/ouLre

S1Us]Uu04 4JOJ 9/q/suodsay ae
[rey SVEWyj

 

 

 

 
